OPINION
ONION, Judge.
The offense is assault with intent to rob; the punishment, 3 years.
Represented by retained counsel, appellant is presently at large, with the express approval of the trial court, on his original bond upon which retained counsel is one of the sureties.
When sentence was pronounced and notice of appeal given, appellant’s retained counsel was present. On that same date appellant filed a pauper’s oath and motion which was limited to a request for the record on appeal. Such request was granted and the record has been forwarded to this court. There is nothing in the record to show that the appellant indicated to the court or other state officials that he was without funds to hire counsel on appeal. No motion for withdrawal by retained counsel appears in the record.
No grounds of error are set forth in a brief filed in the trial court as required by Article 40.09, Vernon’s Ann.C.C.P.
We have examined the record and find nothing contained therein which we should consider as unassigned error under Section 13 of said article.
The judgment is affirmed.